Citation Nr: 0918176	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  03-29 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an initial rating in excess of 40 percent 
for bilateral spondylolisthesis with bulging disc L3-4 and 
L4-5.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Specifically, in a November 2000 rating 
decision, the RO denied service connection for an acquired 
psychiatric disorder.  A February 2004 rating decision 
established service connection for the Veteran's low back 
disorder and assigned an initial evaluation of 10 percent, 
effective April 25, 1994.  By a subsequent August 2004 rating 
decision, the RO increased the assigned rating to 40 percent, 
effective April 25, 1994.  Finally, in an October 2005 rating 
decision, the RO denied the Veteran's claim of entitlement to 
a TDIU.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
this hearing has been associated with the Veteran's claims 
file.

These issues were previously before the Board in November 
2007 and were remanded for further development.  As will be 
discussed further below, the Board finds that the agency of 
original jurisdiction (AOJ) substantially complied with the 
remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  

As noted in the November 2007 Board decision, Veteran 
testified at his June 2007 hearing that his neck was also 
injured while undergoing a VA X-ray in November 1993.  
However, this claim was previously denied by a June 1996 
rating decision, and the Veteran did not appeal.  That issue 
was also listed on a supplemental statement of the case that 
same month, which stated that any issue not already on appeal 
had to be perfected in 60 days.  No timely response was 
received from the Veteran regarding this communication.  
Consequently, that decision is now final.  As such, it 
appears that the Veteran's testimony constitutes a request to 
reopen this previously denied claim.  This matter is again 
referred to the RO for appropriate action.

The issue of TDIU addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Resolving all doubt in the favor of the Veteran, his 
acquired psychiatric disorder, diagnosed as schizoaffective 
disorder depressed, is caused by his service-connected back 
disability. 

2.  Throughout the appeal period, bilateral spondylolisthesis 
with bulging disc L3-4 and L4-5 is manifested by severe 
lumbosacral strain with severe limitation of motion with 
pain, weakness, fatigue, stiffness, spasms, tenderness, 
abnormal spinal contour, lumbar flattening, and right and 
left lumbar radiculopathy, first manifested August 26, 2003, 
and June 23, 2004, respectively, without evidence of 
pronounced intervertebral disc syndrome, ankylosis of the 
lumbar, thoracolumbar, or entire spine, residuals of a 
vertebra fracture, evidence of a demonstrable deformity of 
vertebral body, any neurological manifestations other than 
right and left lumbar radiculopathy, or incapacitating 
episodes.  

3.  As of August 26, 2003, the Veteran has right lumbar 
radiculopathy, manifested by reduced motor function and 
subjective complaints of radiating pain with decreased 
sensation, approximating no more than mild incomplete 
paralysis of the sciatic nerve, secondary to service-
connected bilateral spondylolisthesis with bulging disc L3-4 
and L4-5.

4.  As of June 23, 2004, the Veteran has left lumbar 
radiculopathy, manifested by reduced motor function and 
subjective complaints of radiating pain with decreased 
sensation, approximating no more than mild incomplete 
paralysis of the sciatic nerve, secondary to service-
connected bilateral spondylolisthesis with bulging disc L3-4 
and L4-5.


CONCLUSIONS OF LAW

1.  Schizoaffective disorder depressed is proximately due to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2000), (2008).

2. The criteria for an initial rating in excess of 40 percent 
for bilateral spondylolisthesis with bulging disc L3-4 and 
L4-5 have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5295, 5293 
(2002), (2003), Diagnostic Code 5239, 5243, General Rating 
Formula for Diseases and Injuries of the Spine; Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2008).

3.  Effective August 26, 2003, the criteria for a separate 10 
percent rating for right lumbar radiculopathy have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2008). 

4.  Effective June 23, 2004, the criteria for a separate 10 
percent rating for left lumbar radiculopathy have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on the claim for 
VA benefits.  

As the Board's decision to grant service connection for 
schizoaffective disorder depressed herein constitutes a 
complete grant of the benefits sought on appeal, no further 
action is required to comply with the VCAA and the 
implementing regulations with regard to this issue.

Pertinent to the Veteran's initial rating claim, a February 
2004 rating decision granted service connection for bilateral 
spondylolysthesis with bulging disc L3-L4 and L4-L5 and 
assigned an initial 10 percent rating, effective April 25, 
1994, the date VA received the Veteran's reopened claim.  
Thereafter, he entered a notice of disagreement as to the 
propriety of the initially assigned disability rating.  
During the course of the appeal, an initial rating of 40 
percent was assigned, effective April 25, 1994.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven.  As such, no additional 38 
U.S.C.A. § 5103(a) notice is required because the purpose 
that the notice is intended to serve has been fulfilled.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under the VCAA with respect to the Veteran's 
initial rating claim.

Relevant to the duty to assist, all identified VA treatment 
records and private medical records have been obtained and 
considered.  The Board notes that the RO attempted to obtain 
Social Security Administration (SSA) records; however, in 
September 1998, SSA informed VA that the Veteran's file 
relevant to his disability claim was destroyed in May 1998.  
The Veteran has not identified any additional, outstanding 
records necessary to decide his pending appeal.  
Additionally, he was provided with VA examinations in 
November 1993, May 2001, June 2004, and September 2008 in 
order to adjudicate his initial rating claim. 

The Board notes that, in the November 2007 remand directives, 
the AOJ was ordered to provide the Veteran with an 
examination in order to determine the current nature of his 
low back disorder.  Such was completed in September 2008; 
however, the Veteran's representative has alleged that such 
examination is inadequate for rating purposes as it does not 
include range of motion testing.  In reviewing the September 
2008 VA examination report, the Board notes that all of its 
specific remand directives were followed, i.e., the examiner 
reviewed the claims file, commented on the functional 
limitations caused by pain and any other associated symptoms, 
to include flare-ups and the effect of pain on motion, and 
expressed an opinion regarding incapacitating episodes.  
However, the Board also notes that, as pointed out by the 
Veteran's representative, the September 2008 VA examination 
does not include findings relevant to range of motion and 
sensory testing.  Even so, the Board finds that a remand is 
not necessary in order to further examine the Veteran as the 
September 2008 VA examination is adequate for rating 
purposes.  See 38 C.F.R. § 4.2.  In this regard, the Board 
notes that the Veteran is already in receipt of a 40 percent 
rating for his service-connected back disability and, absent 
ankylosis, he is not entitled to a higher rating based on 
limitation of motion.  Moreover, relevant to the incomplete 
sensory examination of both lower extremities, the Board 
finds such immaterial as the Board herein grants separate 10 
percent ratings for right and left lumbar radiculopathy.  
Additionally, the Board finds that an additional examination 
would not elicit further findings in regard to the Veteran's 
range of motion or sensory impairment as the September 2008 
VA examiner noted that the Veteran was unable to perform the 
examination due to his poor mental condition and severe pain.  

Therefore, for the foregoing reasons, the Board finds that 
there is no prejudice to the Veteran in proceeding with a 
decision and there has been substantial compliance with the 
November 2007 remand orders such that no further action is 
necessary in this regard.  See Dyment, supra.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Service Connection Claim

At his June 2007 Board hearing and in documents of record, 
the Veteran contends that he has an acquired psychiatric 
disorder as a result of his military service or, in the 
alternative, as secondary to his service-connected back 
disability.  Therefore, he claims that service connection is 
warranted for such disorder.

While the Veteran has alleged entitlement to service 
connection for an acquired psychiatric disorder on a direct 
and secondary basis, the Board herein grants service 
connection for such disability as secondary to his service-
connected back disability and, therefore, need not reach a 
determination with regard to the Veteran's direct theory of 
entitlement.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended during the pendency of the Veteran's appeal, 
effective October 10, 2006; however, the new provisions state 
that service connection may not be awarded on the basis of 
aggravation without establishing a pre-aggravation baseline 
level of disability and comparing it to the current level of 
disability.  38 C.F.R. § 3.310(b).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen, supra,  the Board finds that the new provisions 
amount to a substantive change to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
Veteran as it does not require the establishment of a 
baseline level of disability before an award of service 
connection may be granted.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The evidence of record reflects that the Veteran has been 
diagnosed with various acquired psychiatric disorders.  
Specifically, a May 1969 VA hospital report shows that the 
Veteran had a passive-dependent personality with prominent 
schizoid and hysterical features.  Additional VA treatment 
records dated in 1973 show a diagnosis of schizophrenia.  
Also, records from Mountain Comprehensive Care Center; D.L., 
a social worker; Bluefield Mental Health Center; and Dr. 
DeGuzman dated from 1981 to 1984 reflect diagnoses of schizo-
affective disorder, schizophrenia, and paranoid personality.  
A 1993 VA examination reflects a diagnosis of mental 
depression disorder and psychotic personality.  A May 2001 VA 
examination revealed diagnoses of chronic 
paranoia/schizophrenia and chronic major depression.  Records 
from Dr. Batiste dated from May 2001 to December 2002 show a 
diagnosis of anxiety disorder.  A July 2006 letter from Dr. 
Batiste reflects that the Veteran suffers from depression 
with anxiety.  In a June 2007 letter, Dr. Batiste indicated 
that the Veteran had a diagnosis of depression.  

However, while the Veteran's acquired psychiatric disorder 
has been variously diagnosed over the years, at his September 
2008 VA examination, he was diagnosed with schizoaffective 
disorder depressed and the examiner determined that there is 
no evidence of another psychiatric disorder.  As such, the 
Board finds that the Veteran has a current acquired 
psychiatric disorder, diagnosed schizoaffective disorder 
depressed.

Therefore, the remaining issue is whether the Veteran's 
acquired psychiatric disorder, diagnosed as schizoaffective 
disorder depressed, is secondary to, i.e., was caused or 
aggravated by, his service-connected back disability.  In 
this regard, the Board notes that, in his June 2007 letter, 
Dr. Batiste noted that the Veteran had a history of 
osteoarthritis with ongoing neck and back radiculopathy and 
joint pain with co-morbid conditions of gastroesophageal 
reflux disease and depression.  Dr. Batiste stated that he 
believed that the Veteran's chronic pain contributed to his 
ongoing depression.  Additionally, the September 2008 VA 
examiner opined that the Veteran's "psychiatric diagnosis of 
schizoaffective disorder depressed is caused by the service-
connected condition of limited motion of the spine, neck, 
left arm, and lower extremity.  This depression is due to a 
service-connected condition."  While the Veteran is service-
connected only for his back disability, the Board finds that 
Dr. Batiste's and the September 2008 VA examiner's opinions 
reflect that such service-connected disability played a role, 
at least in part, in causing his schizoaffective disorder 
depressed.  Therefore, the Board will resolve any remaining 
doubt in the Veteran's favor and find that schizoaffective 
disorder depressed was caused by the Veteran's service-
connected back disability and, as such, service connection is 
warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.310.

III.  Initial Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating 
the Veteran's back disability.  Also, in Fenderson, the Court 
discussed the concept of "staged ratings," finding that in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126-28.  As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for service-connected back disability.

The Veteran's back disability is currently evaluated as 40 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5239.  At the Veteran's June 2007 Board hearing and in 
documents of record, he contends that he is entitled to an 
increased rating because he experiences pain, burning, flare-
ups resulting in bed rest, and radiating pain, numbness, and 
tingling in his legs.  As such, the Veteran argues that a 
rating in excess of 40 percent is warranted for his back 
disability. 

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the Veteran's appeal.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg.  33,422 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2008).  Moreover, as the Veteran's claim was 
pending at the time of both regulatory amendments, he is 
entitled to the application of the criteria most favorable to 
his claim.  See generally, Kuzma, supra; VAOPGCPREC 7-2003.  

While the Veteran's back disability has been evaluated under 
Diagnostic Code 5239, which governs the rating of 
spondylolisthesis or segmental instability, the evidence of 
record shows demonstrable neurological involvement and, as 
such, the criteria governing intervertebral disc syndrome are 
potentially for application.  Therefore, both the September 
2002 and September 2003 amendments are applicable to 
evaluating such disability.  The Board notes that the October 
2005 statement of the case advised him of the regulations 
pertinent to rating spine disabilities in effect prior to 
September 2002, as of September 2002, and as of September 
2003.  Such document also considered his back disability 
under all applicable criteria.  Therefore, there is no 
prejudice in the Board considering the regulation changes in 
adjudicating the Veteran's initial rating claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As will be discussed below, the Board finds that, throughout 
the appeal period, the Veteran's back disability is 
manifested by severe lumbosacral strain with severe 
limitation of motion with pain, weakness, fatigue, stiffness, 
spasms, tenderness, abnormal spinal contour, lumbar 
flattening, and right and left lumbar radiculopathy, first 
manifested August 26, 2003, and June 23, 2004, respectively, 
without evidence of pronounced intervertebral disc syndrome, 
ankylosis of the lumbar, thoracolumbar, or entire spine, 
residuals of a vertebra fracture, evidence of a demonstrable 
deformity of vertebral body, any neurological manifestations 
other than right and left lumbar radiculopathy, or 
incapacitating episodes.  

Under all relevant regulations, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent rating was 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

When the Board evaluates the evidence of record under the 
pre-September 2002 regulations pertaining to intervertebral 
disc syndrome, the Board finds that the Veteran is not 
entitled to a rating in excess of 40 percent for his back 
disability.  Specifically, there is no evidence that the 
Veteran experiences pronounced intervertebral disc syndrome.  
In this regard, the Board finds that, while the Veteran 
experiences pain, lumbar radiculopathy with sensory symptoms 
and reduced motor function, and spasms, there is no evidence 
that such symptomatology is persistent with little 
intermittent relief, nor is there evidence of absent ankle 
jerk or other neurological findings compatible with 
pronounced intervertebral disc syndrome.  Specifically, in 
September 2008, examination of his reflexes revealed 2+ knee 
and ankle jerks.  Additionally, his plantar reflexes were 
noted to be normal.  Rather, as discussed below, the only 
resulting neurologic findings relevant to the Veteran's 
intervertebral disc syndrome include mild right and left 
lumbar radiculopathy, first manifested August 26, 2003, and 
June 26, 2003, respectively.  Therefore, without evidence of 
pronounced intervertebral disc syndrome, the Veteran is not 
entitled to an initial rating in excess of 40 percent under 
Diagnostic Code 5293 (2002).

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.  

Such rating criteria allows for a 100 percent disability 
rating for residuals of a vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement; 
abnormal mobility requiring a neck brace (jury mast) warrants 
a 60 percent disability evaluation.  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  Favorable 
ankylosis of the lumbar spine warrants a 40 percent 
disability rating and unfavorable ankylosis of the lumbar 
spine warrants a 50 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).  

Slight limitation of motion of the lumbar spine warrants a 10 
percent disability rating.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent disability rating.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Lumbosacral strain with characteristic 
pain on motion warrants a 10 percent disability rating.  
Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent disability rating.  
Severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

When the Board evaluates the evidence of record under the 
pre-September 2003 rating criteria applicable to spine 
disabilities, except intervertebral disc syndrome, the Board 
finds that the Veteran is not entitled to a rating in excess 
of 40 percent for his back disability.  In this regard, the 
evidence does not reflect ankylosis of the lumbar or entire 
spine, residuals of a vertebra fracture, or evidence of a 
demonstrable deformity of vertebral body.

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is warranted when there is 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 
	
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

Pertinent to the criteria relevant to evaluating 
intervertebral disc syndrome, effective September 2002, 
evaluated under Diagnostic Code 5293, the Board notes that, 
at the Veteran's June 2004 VA examination, he reported that 
he had periods of flare ups where he was incapacitated, 
lasting up to four to five hours at a time, up to two days.  
He reported such happened sometimes once a week and sometimes 
once a month.  In order to clarify whether the Veteran 
experienced incapacitating episodes as defined by the rating 
criteria, the September 2008 VA examiner was requested to 
offer an opinion on such matter.  As such, after a review of 
the record, the examiner noted no periods of incapacitation.  
Specifically, the examiner observed that there was no 
doctor's note prescribing bed rest and doubt any one would 
because maintaining function was important therapy for any 
patient to live with their limitation.  As such, when 
considering the Veteran's back disability under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, he is not entitled to an initial 
rating in excess of 40 percent, however, the Board has 
considered whether, in combining orthopedic and neurologic 
manifestations, the Veteran is entitled to a rating in excess 
of 40 percent for his back disability.

Regarding chronic orthopedic manifestations of the Veteran's 
back disability, the Board finds that the Veteran meets the 
criteria for a 40 percent evaluation under Diagnostic Code 
5295 for severe lumbosacral strain.  Specifically, at the 
November 1993 VA examination, the Veteran complained of 
chronic, severe low back pain.  He had muscular weakness of 
both legs with loss of balance and ambulation with cane.  
Upon physical examination, the Veteran's posture leaned to 
the left on standing.  Additionally, the Veteran experienced 
severe limitation of motion.  An October 1996 record from Dr. 
Batiste revealed that the Veteran flexed only to about 15 
degrees before having discomfort.  At the June 2004 VA 
examination, range of motion showed forward flexion to 60 out 
of 90 degrees.  He stopped due to severe pain.  When he 
repeated the motion, he was only able to do 45 out of 90 
degrees of forward flexion due to severe pain.  He could not 
do any further repetitive motion.  The Veteran had extension 
to 15 out of 30 degrees and he had to be supported as he 
appeared to be unsteady.  Left lateral flexion was to 10 out 
of 30 degrees.  Right lateral flexion was to 10 out of 30 
degrees.  Left and right lateral rotation was to 15 degrees.  
All of his ranges of motion were decreased due to severe 
pain.  At the September 2008 VA examination, the examiner 
also observed that the Veteran had a history of fatigue, 
decreased motion, stiffness, weakness, spasms, and pain.  
Upon physical examination, the Veteran had no atrophy; 
however, there was spasms, guarding, pain with motion, 
tenderness, and weakness on the left and right.  Such were 
noted to be severe enough to result in an abnormal gait or 
spinal contour.  Specifically, the Veteran's spine was tilted 
to the right and he had a shuffle gait.  There was also 
lumbar flattening.  

Therefore, when evaluating the Veteran's chronic orthopedic 
manifestations of the Veteran's back disability, the Board 
finds that such warrant a 40 percent evaluation.  However, in 
the absence of ankylosis of the lumbar or entire spine; 
residuals of a vertebra fracture; or evidence of a 
demonstrable deformity of vertebral body, a rating in excess 
of 40 percent is not warranted.

Pertinent to chronic neurologic manifestations, as of August 
26, 2003, the Board finds that the Veteran meets the criteria 
for a 10 percent evaluation for right lumbar radiculopathy 
under Diagnostic Code 8520 in contemplation of mild 
incomplete paralysis of the sciatic nerve.  Specifically, an 
August 26, 2003, record from the Holzer Clinic reflects that 
the palpation of the anterior superior iliac spine on the hip 
was positive on the right for pain to the anterior thigh.  
The impression was right meralgia paraesthetica.  

Additionally, as of June 23, 2004, the Board finds that he 
meets the criteria for a 10 percent evaluation for left 
lumbar radiculopathy under Diagnostic Code 8520 in 
contemplation of mild incomplete paralysis of the sciatic 
nerve.  Specifically, at the June 23, 2004, VA examination, 
objective neurologic evaluation revealed complaints of 
decreased sensation to touch on the dorsum of the left foot 
and left leg in the distribution of L4-L5.

Moreover, relevant to both the Veteran's right and left 
lumbar radiculopathy, at the June 2004 VA examination, he 
complained of constant pain in his lower back with radiation 
to his left and right buttocks and weakness in his thighs.  
Also, at the September 2008 VA examination, the examiner 
observed that the Veteran had pain in his lower and upper 
back that radiated down his legs.  Motor examination of the 
Veteran's lower extremities was 4/5.  

Pertinent to the rating of neurologic conditions, the term 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  
38 C.F.R. § 4.124a, Note.  Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

A 10 percent evaluation is warranted where there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation is warranted where there is moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
assigned where there is moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent evaluation is 
warranted where there is severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  An 80 percent 
evaluation is assigned where there is complete paralysis of 
the sciatic nerve where the foot dangles and drops, there is 
no active movement possible of muscles blow the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.

The evidence of record reflects that the Veteran's left and 
right lumbar radiculopathy is manifested by reduced motor 
function and subjective complaints of radiating pain with 
decreased sensation.  As the Veteran's complaints are wholly 
sensory with only slightly reduced motor function (4/5), the 
Board finds that his right and left lumbar radiculopathy 
warrants 10 percent evaluations under Diagnostic Code 8520 in 
contemplation of mild incomplete paralysis of the sciatic 
nerve bilaterally, effective August 26, 2003, and June 23, 
2004.

However, prior to August 26, 2003, and June 23, 2004, the 
objective evidence of record fails to demonstrate right or 
left lumbar radiculopathy, respectively, or any other 
neurologic manifestations of the Veteran's back disability.  

Specifically, while a November 1993 VA examination reflects 
paresthesia of the bilateral legs to pinprick, an April 1994 
electromyograph/nerve conduction study was normal with 
respect to the Veteran's lower extremities.  Additionally, at 
the September 2008 VA examination, a history of paresthesias 
was noted, but the examiner found that the etiology of such 
was unrelated to the Veteran's back disability.  
Additionally, in August 1994, a VA treatment record showed a 
diagnosis of chronic low back pain without radiculopathy and 
an October 1996 record from Dr. Batiste revealed no focal 
neurologic deficits in any extremity.  At a May 2001 VA 
examination, palpation of the lumbar spine revealed no areas 
of point tenderness on pressure over the spinous processes.  
Deep tendon reflexes, peripheral pulses, and good muscle 
turgor were present in both the upper and lower extremities.  
The Veteran had dorsiflexion power in the toes, but could not 
cooperate in forcible dorsiflexion of the foot.  The examiner 
interpreted such as the Veteran's inability to understand the 
request for strong dorsiflexion of the foot.  The Board notes 
that an October 2002 record from Dr. Batiste shows that the 
Veteran complained of low back pain and some left leg pain 
that goes into his pinky toes and pain that goes down the 
front of his leg and into the inside of his foot.  However, 
upon physical examination, sensation was intact and Faber's 
test was negative.  Also, there was no muscle weakness or 
loss of sensation.  As such, the Board finds that, prior to 
August 26, 2003, and June 23, 2004, the objective evidence of 
record fails to demonstrate right or left lumbar 
radiculopathy, respectively.

Moreover, there is no objective evidence of any additional 
chronic neurologic manifestations of the Veteran's back 
disability.  In this regard, the Board notes that the Veteran 
has cervical radiculopathy; however, he is not service-
connected for a neck disorder.  Additionally, at the 
September 2008 VA examination, a history of urinary 
incontinence, urinary urgency, urinary frequency, nocturia, 
erectile dysfunction, paresthesias, leg or foot weakness, 
falls, unsteadiness, visual disturbances was noted, but the 
examiner found that the etiology of such symptoms was 
unrelated to his back disability.  

Therefore, prior to August 26, 2003, and June 23, 2004, the 
objective evidence of record fails to demonstrate right or 
left lumbar radiculopathy, respectively, or any other 
neurologic manifestations of the Veteran's back disability.  

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

Under the General Rating Formula, the Board finds that the 
Veteran is not entitled to an initial evaluation in excess of 
40 percent.  In this regard, the evidence of record fails to 
demonstrate unfavorable ankylosis of the thoracolumbar or 
entire spine.  

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  As indicated previously, the Board finds 
that the Veteran is entitled to separate 10 percent ratings 
for his right and left lumbar radiculopathy, effective August 
26, 2003, and June 23, 2004, respectively.  Moreover, as also 
discussed previously, there are no other neurologic 
manifestations of the Veteran's back disability so as to 
warrant any additional, separate ratings.

The Board has also considered whether the Veteran is entitled 
to a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  However, at his September 2008 VA examination, the 
examiner noted no periods of incapacitation.  As such, when 
considering the Veteran's back disability under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, he is not entitled to an initial 
rating in excess of 40 percent.

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected back disability; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is 
not warranted.  However, the Board notes that it has granted 
separate ratings for right and left lumbar radiculopathy, 
effective August 26, 2003, and June 23, 2004, respectively, 
which are the dates when the medical evidence demonstrated a 
worsening of the Veteran's back disability to the point that 
such neurologic manifestations developed.  

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran's private 
physician, Dr. Batiste, as well as the June 2004 and 
September 2008 VA examiners have indicated that his back 
disability interferes with his employment.  

However, the Board finds no evidence that the Veteran's 
service-connected back disability presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The objective 
medical evidence of record shows that manifestations of the 
Veteran's service-connected back disability do not result in 
a marked functional impairment in any way or to a degree 
other than that addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  The Board, however, is remanding 
the Veteran's claim of TDIU for further consideration based 
on the grants of service connection for schizoaffective 
disorder depressed and separate ratings for the Veteran's 
left and right lumbar radiculopathy herein.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for a rating in 
excess of 40 percent for his back disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and his initial rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for schizoaffective disorder depressed is 
granted.

An initial rating in excess of 40 percent for bilateral 
spondylolisthesis with bulging disc L3-4 and L4-5 is denied.

As of August 26, 2003, a separate 10 percent rating for right 
lumbar radiculopathy, and no higher, is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.

As of June 23, 2004, a separate 10 percent rating for left 
lumbar radiculopathy, and no higher, is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.


REMAND

In light of the grants of service connection for 
schizoaffective disorder depressed and separate ratings for 
the Veteran's right and left lumbar radiculopathy herein, a 
remand with regard to the Veteran's TDIU claim is necessary.  
In this regard, the grants of service connection and separate 
ratings must be implemented by the AOJ before the issue of 
entitlement to a TDIU can be addressed on appeal.  Therefore, 
the claims are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  As such, Board 
consideration of the merits of the Veteran's TDIU claim is 
deferred pending the AOJ's implementation of the Board's 
awards of service connection for schizoaffective disorder 
depressed and separate ratings for the Veteran's right and 
left lumbar radiculopathy.  

Accordingly, the case is REMANDED for the following action:

After implementing the Board's awards of 
service connection for schizoaffective 
disorder depressed and separate ratings 
for the Veteran's right and left lumbar 
radiculopathy, complete any additionally-
indicated development and then 
readjudicate the Veteran's TDIU claim.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


